Citation Nr: 0120199	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  99-06 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from November 1967 to 
December 1970.  This matter came to the Board of Veterans' 
Appeals (Board) on appeal of a February 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  In March 2001, the veteran 
testified before the undersigned Member of the Board at a 
hearing at the RO.  A transcript of the hearing has been 
associated with the claims folder.


REMAND

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This liberalizing law is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

In reviewing the veteran's claims file, with respect to his 
reported stressors, the Board notes that the veteran has 
reported that sometime between July and September 1969, while 
with HQ Co., 4th Marines, 3rd Marine Division, he witnessed a 
fellow serviceman, Richard Blane, become engulfed by flames, 
after some fuel Blane was attempting to move was ignited by 
fire from a malfunctioning generator.  Blane was reportedly 
extinguished by other servicemen, and subsequently taken away 
for medical treatment.  In addition, the veteran has reported 
that while at Fire Base Vandergrift, an enemy rocket struck 
the base mess hall, severely injuring a mess hall sergeant.  
The veteran reportedly helped bandage the sergeant and carry 
him to a truck, where he was taken away for treatment.  
Furthermore, the veteran has reported that he experienced 
rocket and mortar attacks while at Fire Base Vandergrift.  

The RO has contacted both the U.S. Marine Corps Personnel 
Management Support Branch (PMSB), as well as the Marine Corps 
Historical Center, in an attempt to verify the veteran's 
claimed stressor incidents.  The Marine Corps PMSB notified 
the RO that a search of unit diaries of Headquarters Company 
for April, July, August, and September 1969, did not show a 
Richard Blane as a causality.  However, there was a record 
R.W. Dobson sustaining facial and body burns.  The RO 
subsequently received from the Marine Corps Historical Center 
command chronologies for HQ Co., 4th Marines, dated from July 
through September 1969.  They show that various HQ Co. units 
engaged in combat with the enemy and sustained casualties, 
and that base facilities received enemy rocket and mortar 
fire.  The veteran had also, on his own, requested 
information from the Marine Corps Historical Center, and 
received command chronologies for HQ Co. 4th Marines, dated 
from January through July 1969.  These, he reported, had not 
contained evidence sufficient to verify his reported 
stressors.  

The veteran has requested that VA obtain morning reports for 
HQ Co., 4th Marines, 3rd Marine Division, for the months of 
April and August 1969.  These, he believes, will help in 
verifying his reported stressor incidents, particularly with 
regard to verifying the accident involving Richard Blane.  
The RO has not attempted to procure morning reports from the 
National Personnel Records Center (NPRC).  

Under the VCAA, the Secretary shall make reasonable efforts 
to obtain relevant records that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain, to include, the claimant's service medical records 
and, if the claimant has furnished the Secretary information 
sufficient to locate such records, other relevant records 
pertaining to the claimant's active military, naval, or air 
service that are held or maintained by a governmental entity.  
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C.A. § 5103A).  Therefore, 
the Board agrees that morning reports should be obtained in 
an effort to verify the veteran's stressors.

Accordingly, the case is REMANDED to the RO for the 
following:

1. The veteran should be asked once again 
to provide as much detail as possible 
concerning his alleged service 
stressors, to include the names of 
individuals and casualties involved, 
unit designations, dates, and 
locations.  He should also be asked to 
obtain and submit any pertinent 
statements he can obtain from fellow 
veterans who may be able to 
corroborate events he has described 
from service.  

2. The RO should contact the National 
Personnel Records Center in St. Louis, 
and request the morning reports of 
Headquarters Company, 4th Marines, 3rd 
Marine Division for the months of 
April 1969 and August 1969.  

3. Then, the RO should undertake any 
other development it determines to be 
warranted to comply with the notice 
and duty to assist provisions of the 
VCAA.  

4. Then, the RO should readjudicate the 
veteran's claim for service 
connection.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
afforded an appropriate opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate action, if otherwise in 
order.  
No action is required of the veteran until he receives 
further notice.  By this remand the Board intimates no 
opinion as to any final outcome warranted.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


